Name: Commission Regulation (EU) NoÃ 157/2011 of 21Ã February 2011 amending Regulation (EC) NoÃ 884/2006 laying down detailed rules for the application of Council Regulation (EC) NoÃ 1290/2005, as regards the financing of intervention expenditure incurred in the context of public storage operations
 Type: Regulation
 Subject Matter: agricultural policy;  EU finance;  information technology and data processing;  management
 Date Published: nan

 22.2.2011 EN Official Journal of the European Union L 47/1 COMMISSION REGULATION (EU) No 157/2011 of 21 February 2011 amending Regulation (EC) No 884/2006 laying down detailed rules for the application of Council Regulation (EC) No 1290/2005, as regards the financing of intervention expenditure incurred in the context of public storage operations THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EC) No 1290/2005 of 21 June 2005 on the financing of the common agricultural policy (1), and in particular Article 42 thereof, Whereas: (1) Article 4(1)(b) of Commission Regulation (EC) No 884/2006 (2) provides that expenditure on physical operations relating to buying-in, sale or other forms of transfer of products is financed by the European Agricultural Guarantee Fund (EAGF) based on uniform standard amounts. Moreover, Article 4(1)(c) of that Regulation provides that expenditure on physical operations not necessarily connected with buying-in, sale or other forms of transfer of products is financed by the EAGF based on standard amounts or non-standard amounts. (2) For reasons of clarity, it is appropriate to specify in Article 4(1) of Regulation (EC) No 884/2006 that the expenditure financed by the EAGF may include costs resulting from transport inside or outside the territory of the Member State or from export under certain conditions. The financing of such expenditure should be subject to an approval in accordance with the procedure laid down in Article 195(2) of Council Regulation (EC) No 1234/2007 of 22 October 2007 establishing a common organisation of agricultural markets and on specific provisions for certain agricultural products (Single CMO Regulation) (3). (3) Regulation (EC) No 884/2006 should therefore be amended accordingly. (4) The measures provided for in this Regulation are in accordance with the opinion of the Committee on the Agricultural Funds, HAS ADOPTED THIS REGULATION: Article 1 In Article 4(1) of Regulation (EC) No 884/2006, the following point (ca) is inserted after point (c): (ca) Expenditure resulting from transport inside or outside the territory of the Member State or from export, on the basis of standard amounts or non-standard amounts, to be approved in accordance with the procedure laid down in Article 195(2) of Regulation (EC) No 1234/2007. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 21 February 2011. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 209, 11.8.2005, p. 1. (2) OJ L 171, 23.6.2006, p. 35. (3) OJ L 299, 16.11.2007, p. 1.